UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filerXSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at May 6, 2011: 23,690,415. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 ConsolidatedStatement of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4.Controls and Procedures 18 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 18 ITEM 1A.Risk Factors 18 ITEM 6.Exhibits 19 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, (unaudited) DECEMBER 31, ASSETS Current Assets Cash and cash equivalents $ $ Financial contracts Trade receivables, net Inventories Current portion of notes receivable, net of discount of $134 and $684, respectively Prepaid expenses and other assets Contractual based intangible assets Deferred income taxes Income taxes receivable Total current assets Plant, pipeline and equipment, net Investment in AMAK Mineral properties in the United States Contractual based intangible assets Other assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued interest Current portion of derivative instruments Accrued liabilities Accrued liabilities in Saudi Arabia Current portion of post retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-term debt, net of current portion Post retirement benefit, net of current portion Derivative instruments, net of current portion Other liabilities, net of current portion Deferred income taxes Total liabilities EQUITY Common stock-authorized 40,000,000 shares of $.10 par value; issued and outstanding,23,690,415 and 23,682,915 shares in2011 and 2010, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Arabian American Development Company Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31 REVENUES Petrochemical Product Sales $ $ Transloading Sales - Processing Fees OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing (including depreciation of $672,429 and $569,180, respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Income Interest Expense ) ) Miscellaneous ) ) ( 328,607 ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT COMPANY $ $ Basic Earnings per Common Share Net Income attributable to Arabian American Development Company $ $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income attributable to Arabian American Development Company $ $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2011 ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS COMMON STOCK ADDITIONAL PAID-IN ACCUMULATED OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL INCOME (LOSS) EARNINGS TOTAL INTEREST EQUITY DECEMBER 31, 2010 $ $ $ ) $ Stock options Issued to Directors Issued to Employees Stock Issued to Employees Unrealized Gain on Interest Rate Swap (net of income tax expense of $93,002) Net Income Comprehensive Income - MARCH 31, 2011 $ $ $ ) $ See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income Attributable to Arabian American Development Company To Net Cash Provided by (Used in) Operating Activities: Depreciation Amortization of Contractual Based Intangible Asset Accretion of Notes Receivable Discounts ) ) Unrealized Gain on Derivative Instruments ) ) Stock-based Compensation Deferred Income Taxes ) Postretirement Obligation ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables ) ) Decrease in Notes Receivable Decrease in Income Tax Receivable (Increase) Decrease in Inventories ) (Increase) Decrease in Prepaid Expenses ) Increase in Accounts Payable and Accrued Liabilities Increase (Decrease) in Accrued Interest ) Increase in Accrued Liabilities in Saudi Arabia Cash Provided by (Used in) Operating Activities ) INVESTING ACTIVITIES Additions to Plant, Pipeline and Equipment ) ) FINANCING ACTIVITIES Issuance ofCommon Stock Additions to Long-Term Debt Repayment of Long-Term Debt ) ) Cash Provided by (Used in) Financing Activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Cash payments for taxes, net of refunds $ $ ) Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ $ Unrealized gain on interest rate swap, net of tax expense $ $ See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The accompanying interim consolidated financial statements and footnotes thereto are unaudited.In the opinion of the management of Arabian American Development Company (the “Company”), these statements include all adjustments, which are of a normal recurring nature, necessary to present a fair statement of the Company’s results of operations, financial position and cash flows for the periods presented.Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” are intended to mean consolidated Arabian American Development Company and its subsidiaries. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions that affect the amounts of assets, liabilities, revenue, costs, expenses, and gains and losses not affecting retained earnings that are reported in the Consolidated Financial Statements and accompanying disclosures.Actual results may be different.See the Company’s 2010 Annual Report on Form 10-K for a discussion of the Company’s critical accounting estimates. Interim results are not necessarily indicative of results for a full year.The information in this Form 10-Q should be read in conjunction with the Company’s 2010 Annual Report on Form 10-K. These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Texas Oil & Chemical Co. II, Inc. (the “Petrochemical Company” or “TOCCO”), which owns all of the capital stock of Silsbee Trading and Transportation Company (“STTC”) and South Hampton Resources, Inc., (“South Hampton”).South Hampton owns all of the capital stock of Gulf State Pipe Line Company, Inc. (“Gulf State”). The Company also owns 100% of the capital stock of South Hampton Resources International, SL (“SHRI”) located in Spain and approximately 55% of the capital stock of a Nevada mining company, Pioche-Ely Valley Mines, Inc. (“Pioche”).The consolidated financial statements include the financial position, results of operations, and cash flows of Pioche.Pioche does not conduct any substantial business activity. We operate in one segment and all revenue originates from United States’ sources and all long-lived assets owned are located in the United States. The Company also owns a 41% interest in Al Masane Al Kobra Mining Company (“AMAK”), a Saudi Arabian closed joint stock company which owns and is developing a mine in Saudi Arabia.The Company does not have significant influence over the operating and financial policies of AMAK, and therefore, accounts for the investment under the cost method of accounting.Under the cost method, earnings will be recognized only to the extent of distributions received. 2. RECENT ACCOUNTING PRONOUNCEMENTS In January 2010 the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Codification Subtopic 820-10.ASU 2010-06 amends Codification Subtopic 820-10 to now require a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances and settlements.In addition, ASU 2010-06 clarifies the disclosures for reporting fair value measurement for each class of assets and liabilities and the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements.ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted.The adoption of the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements had no impact on the Company’s consolidated financial statements. In December 2010 the FASB issued ASU No. 2010-28, Intangibles - Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts. The amendments in this ASU modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that goodwill impairment exists, an entity should consider whether there are any 5 adverse qualitative factors indicating that impairment may exist. The qualitative factors are consistent with the existing guidance and examples, which require that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. For public entities, the amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. Early adoption is not permitted. The update had no impact on the Company’s consolidated financial statements. In December 2010 the FASB issued ASU No. 2010-29, Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations. The amendments in this ASU affect any public entity as defined by Topic 805, Business Combinations that enters into business combinations that are material on an individual or aggregate basis. The amendments in this ASU specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The amendments also expand the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The amendments are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. Early adoption is permitted. The update had no impact on the Company’s consolidated financial statements. 3. TRADE RECEIVABLES Trade receivables, net at March 31, 2011, and December 31, 2010, consisted of the following: March 31, 2011 December 31, 2010 Trade receivables $ $ Less allowance for doubtful accounts ) ) Trade receivables, net $ $ 4. INVENTORIES Inventories include the following: March 31, 2011 December 31, 2010 Raw material $ $ Petrochemical products Total inventory $ $ Inventories are recorded at the lower of cost, determined on the last-in, first-out method (LIFO), or market.At March 31, 2011, and December 31, 2010, current cost exceeded LIFO value by approximately $3,165,000 and $2,274,000, respectively. Inventories serving as collateral for the Company’s line of credit with a domestic bank were $4.38 million and $4.08 million at March 31, 2011, and December 31, 2010, respectively (see Note 7). 5. PLANT, PIPELINE AND EQUIPMENT Plant, pipeline and equipment at March 31, 2011, and December 31, 2010 consisted of the following: March 31, 2011 December 31, 2010 Platinum catalyst $ $ Land Plant, pipeline and equipment Construction in progress Total plant, pipeline and equipment Less accumulated depreciation and amortization ) ) Net plant, pipeline and equipment $ $ Plant, pipeline, and equipment serve as collateral for a $14.0 million term loan with a domestic bank (see Note 7). 6 Amortization relating to the platinum catalyst which is included in cost of sales was $3,281and $3,281 for the three months ended March 31, 2011, and 2010, respectively. 6. NET INCOME PER COMMON SHARE ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT CO. The following table (in thousands, except per share amounts) sets forth the computation of basic and diluted net income per share attributable to Arabian American Development Co. for the three months ended March 31, 2011, and 2010, respectively. Three Months Ended Three Months Ended March 31, 2011 March 31, 2010 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income attributable to Arabian American Development Co. $ Dilutive stock options outstanding Diluted Net Income per Share: Net Income attributable to Arabian American Development Co. $ At March 31, 2011, and 2010, 184,667 and 71,667 potential common stock shares were issuable upon the exercise of options.Inclusion of the Company’s options in diluted net income per share for the three months ended March 31, 2010, has an anti-dilutive effect because the average market price of the Company’s common stock for the three months ended March 31, 2010, was less than the weighted average exercise price of the outstanding options. 7. LIABILITIES AND LONG-TERM DEBT In September 2007 we entered into a $10.0 million term loan agreement with a domestic bank to finance the expansion of the petrochemical facility.An amendment was entered into in November 2008 which increased the term loan to $14.0 million due to the increased cost of the expansion.This note is collateralized by plant, pipeline and equipment. The agreement expires October 31, 2018.At March 31, 2011, there was a short-term amount of $1,400,000 and a long-term amount of $9,200,000 outstanding. At December 31, 2010, there was a short-term amount of $1,400,000 and a long-term amount of $9,550,000 outstanding.The interest rate on the loan varies according to several options.At March 31, 2011, and December 31, 2010, the rate was 2.75%.However, as discussed in Note 8, effective August 2008, the Company entered into a pay-fixed, receive-variable interest rate swap with the lending bank which has the effect of converting the interest rate on $10.0 million of the loan to a fixed rate.Principal payments of $350,000 are paid quarterly with interest paid monthly. In May 2006 we entered into a $12.0 million revolving loan agreement with a domestic bank secured by accounts receivable and inventory.The loan was originally due to expire on October 31, 2008, but was amended to extend the termination date to June 30, 2012, and ultimately increase the availability of the line to $18.0 million based upon the Company’s accounts receivable and inventory.At March 31, 2011, and December 31, 2010, there was a long-term amount outstanding of $10,489,488 and $10,489,488, respectively. The credit agreement contains a sub-limit of $3.0 million available to be used in support of the hedging program.The interest rate on the loan varies according to several options.At March 31, 2011, and December 31, 2010, the rate was 2.75%.The borrowing base is determined by a formula in the loan agreement. If the amount outstanding exceeds the borrowing base, a principal payment is due to reduce the amount outstanding to the calculated borrowing base.Interest is paid monthly.Loan covenants that must be maintained quarterly include EBITDA, capital expenditures, dividends payable to parent, and leverage ratio. Interest on the loan is paid monthly and a commitment fee of 0.25% is due quarterly on the unused portion of the loan. At March 31, 2011, approximately $5.4 million was available to be drawn, and the Company was in compliance with all covenants. On November 30, 2010 as part of the acquisition of STTC, various notes payable by STTC to JPMorgan Chase bank were assumed.Principal and interest are due monthly on each note for a total of approximately $23,000.The total notes assumed equaled $584,186.Interest rates vary on these notes between 6.6% and 10%.At March 31, 2011, there was a short-term amount of $243,179 and a long-term amount of $263,750 outstanding. On November 30, 2010, as part of the consideration paid for the acquisition of STTC, a note payable was issued to Nicholas Carter, previous owner of STTC, for $300,000.Principal of $100,000 plus accrued interest at 4.0% per annum is payable annually on November 30th of each year.At March 31, 2011, there was a short-term amount of $100,000 and a long-term amount of $200,000 outstanding. 7 On December 7, 2010, STTC entered into a note agreement with JPMorgan Chase Bank for the purchase of transportation equipment.The amount of the note was $396,752 with principal and interest at 4.0% per annum payable monthly over 48 months at approximately $9,000 per month.At March 31, 2011, there was a short-term amount of $94,393 and a long-term amount of $279,402 outstanding. We currently have a supplier who is the sole provider of South Hampton’s feedstock, although other sources are available.The account is on open status.In 2007 South Hampton and the supplier entered into an agreement, which expires 7 years from the date of initial operation, for construction of a tank and pipeline connection for the handling of feedstock.In the event of default, South Hampton is obligated to reimburse the supplier for the unamortized portion of the cost of the tank. The tank was placed in service in July 2007.Therefore, at March 31, 2011, 3.75 years of the 7 year agreement have elapsed. 8. FAIR VALUE MEASUREMENTS The carrying value of cash and cash equivalents, taxes receivable, accounts payable, accrued interest, accrued liabilities, accrued liabilities in Saudi Arabia and other liabilities approximate the fair value due to the immediate or short-term maturity of these financial instruments. The carrying value of notes receivable approximates the fair value due to its short-term nature and historical collectability. The fair value of variable rate long term debt and notes payable reflect recent market transactions and approximate carrying value.The fair value of our derivative instruments are described below. The Company follows the fair value guidance found in ASC Topic 820, Fair Value Measurements and Disclosures, which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.ASC Topic 820 applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements.ASC Topic 820 emphasizes that fair value, among other things, is based on exit price versus entry price, should include assumptions about risk such as nonperformance risk in liability fair values, and is a market-based measurement, not an entity-specific measurement. When considering the assumptions that market participants would use in pricing the asset or liability, ASC Topic 820 establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). The fair value hierarchy prioritizes inputs used to measure fair value into three broad levels. Level 1 inputs Level 1 inputs utilize quoted prices (unadjusted)in active markets for identical assets or liabilities that the Company has the ability to access. Level 2 inputs Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs may include quoted prices for similar assets and liabilities in active markets, as well as inputs that are observable for the asset or liability (other than quoted prices), such as interest rates, foreign exchange rates, and yield curves that are observable at commonly quoted intervals. Level 3 inputs Level 3 inputs are unobservable inputs for the asset or liability, which is typically based on an entity’s own assumptions, as there is little, if any, related market activity. In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety. The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. Commodity Financial Instruments We periodically enter into financial instruments to hedge the cost of natural gasoline (the primary feedstock) and natural gas (used as fuel to operate the plant).South Hampton uses financial swaps on feedstock and options on natural gas to reduce the effect of significant raw material price increases on operating results. We assess the fair value of the financial swaps on feedstock using quoted prices in active markets for identical assets or liabilities (Level 1 of fair value hierarchy).We assess the fair value of the options held to purchase natural gas using a pricing valuation model.This valuation model considers various assumptions, including publicly available forward prices, time value, volatility factors and current market and contractual prices for the underlying instrument, as well as other relevant economic measures (Level 2 of fair value hierarchy). 8 Interest Rate Swap In March 2008 we entered into an interest rate swap agreement with Bank of America related to $10.0 million of our $14 million term loan secured by plant, pipeline and equipment.The interest rate swap was designed to minimize the effect of changes in the LIBOR rate.We have designated the interest rate swap as a cash flow hedge under ASC Topic 815, Derivatives and Hedging. South Hampton assesses the fair value of the interest rate swap using a present value model that includes quoted LIBOR rates and the nonperformance risk of the Company and Bank of America based on the Credit Default Swap Market (Level 2 of fair value hierarchy). The following items are measured at fair value on a recurring basis subject to disclosure requirements of ASC Topic 820 at March 31, 2011, and December 31, 2010: Assets and Liabilities Measured at Fair Value on a Recurring Basis Fair Value Measurements Using March 31, 2011 Level 1 Level 2 Level 3 Assets: Financial swaps on feedstock $ $ $
